               Case 2:21-cv-01014-BJR Document 12 Filed 08/05/21 Page 1 of 5




 1                                                               The Honorable Barbara J. Rothstein
 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE
     In Re:
10                                                      Case No. 2:21-cv-01014 (BJR)
     SAUK-SUIATTLE INDIAN TRIBE,
11                                                      RESPONDENTS’ REQUEST FOR
12                           Plaintiff,                 JUDICIAL NOTICE IN SUPPORT OF
                                                        MOTION FOR DISMISSAL UNDER
13             v.                                       FED. R. CIV. PRO. 12(b)(1) AND 12(b)(6)

14   CITY OF SEATTLE and SEATTLE CITY
     LIGHT, a subdivision of the City of Seattle,
15
                             Respondents.
16

17
     I.       THE COURT SHOULD TAKE JUDICIAL NOTICE OF FEDERAL ENERGY
18            REGULATORY COMMISSION (“FERC”) ORDERS AND PLEADINGS ON
              FILE AT FERC
19

20            Respondents City of Seattle and Seattle City Light (“City Light”) hereby respectfully

21   request that this Court take judicial notice of the FERC orders and pleadings on file with

22   FERC that are attached hereto as Exhibits 1 through 6 in support of Respondents’ Motion for

23   Dismissal Under Fed. R. Civ. Pro. 12(b)(1) and 12(b)(6).

24            Courts may take judicial notice of matters that are either “generally known within the

25   trial court’s territorial jurisdiction” or “can be accurately and readily determined from sources

26   whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). Public records and


          REQUEST FOR JUDICIAL NOTICE - 1                                        K&L GATES LLP
                                                                           925 FOURTH AVENUE, SUITE 2900
          Case No. 2:21-cv-01014 (BJR)                                         SEATTLE, WA 98104-1158
                                                                              TELEPHONE: +1 206 623 7580
                                                                              FACSIMILE: +1 206 623 7022
             Case 2:21-cv-01014-BJR Document 12 Filed 08/05/21 Page 2 of 5




 1   other publicly filed documents are proper subjects of judicial notice. Cmty. Ass'n for
 2   Restoration of the Env't, Inc. v. George & Margaret LLC, 954 F. Supp. 2d 1151, 1159 (E.D.
 3   Wash. 2013) (taking judicial notice of Consent Order issued by Environmental Protection
 4   Agency under the Safe Drinking Water Act); see also United States ex rel. Jones v. Sutter
 5   Health, 499 F. Supp. 3d 704, 709–10 (N.D. Cal. 2020) (citing United States v. Black, 482
 6   F.3d 1035, 1041 (9th Cir. 2007)).
 7          Furthermore, “courts may take judicial notice of undisputed matters of public record,
 8   such as documents on file with administrative agencies.” Benanav v. Healthy Paws Pet Ins.,
 9   LLC, 495 F. Supp. 3d 987, 993 (W.D. Wash. 2020). “[M]atters of public record” include
10   “FERC orders.” In re W. States Wholesale Nat. Gas Antitrust Litig., 633 F. Supp. 2d 1151,
11   1168 (D. Nev. 2007). See also FERC v. Barclays Bank PLC, 105 F. Supp. 3d 1121, 1130
12   (E.D. Cal. 2015), as amended (May 22, 2015) (taking judicial notice of various FERC orders
13   and related documents). To the extent any facts in documents subject to judicial notice are
14   subject to reasonable dispute, the Court will not take judicial notice of those facts. See Lee v.
15   City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001), overruled on other grounds
16   by Galbraith v. County of Santa Clara, 307 F.3d 1119 (9th Cir. 2002).
17          The FERC licenses and orders governing the operation of the Gorge Dam (see
18   Exhibits 1–4 and 6) are appropriate subjects of judicial notice because they are “matters of
19   public record” on file with FERC, a public agency. See Benanav, 495 F. Supp. 3d at 993.
20   Similarly, the Settlement Agreement (Exhibit 5) also is a public record on file with FERC and
21   therefore may be noticed by the court. Barclays Bank, 105 F. Supp. 3d at 1130; In re Avista
22   Corp. Secs. Litig., 2004 U.S. Dist. LEXIS 33666, at *10–13 (E.D. Wash. 2004) (taking
23   judicial notice of FERC filings).
24   II.    EXHIBITS
25          Pursuant to the foregoing authority, City Light requests that the Court take judicial
26   notice of the following documents, filed as Exhibits to this Request:

       REQUEST FOR JUDICIAL NOTICE - 2                                            K&L GATES LLP
                                                                            925 FOURTH AVENUE, SUITE 2900
       Case No. 2:21-cv-01014 (BJR)                                             SEATTLE, WA 98104-1158
                                                                               TELEPHONE: +1 206 623 7580
                                                                               FACSIMILE: +1 206 623 7022
                Case 2:21-cv-01014-BJR Document 12 Filed 08/05/21 Page 3 of 5




 1             Exhibit 1: Federal Power Commission,1 License on Government Lands, Project No.
 2   553, Washington, City of Seattle (Oct. 28, 1927) (“1927 License”). A copy of this document
 3   is publicly available (http://clerk.seattle.gov/search/clerk-files/113817; click on “PDF Copy:
 4   Comptroller File 113817”), and Exhibit 1 is a true and correct copy of the same.
 5             Exhibit 2: Order Conditionally Approving Interim Offer of Settlement, 15 FERC
 6   61,144 (May 12, 1981), 1981 WL 35104. This document is on file with FERC, and Exhibit 2
 7   is a true and correct copy of the same.
 8             Exhibit 3: Order Declaring Interim Settlement Effective and Partially Releasing a
 9   Condition, 16 FERC 61,044 (July 24, 1981), 1981 WL 33308. This document is on file with
10   FERC, and Exhibit 3 is a true and correct copy of the same.
11             Exhibit 4: Order Accepting Settlement Agreement, Issuing New License, and
12   Terminating Proceeding, 71 FERC 61,159 (May 16, 1995), 1995 WL 301337 (“1995 License
13   Order”). A copy of this document is publicly available
14   (https://www.seattle.gov/light/skagit/docs/P553%20FERC%20License%20Order%201995.pd
15   f), is on file with FERC, and Exhibit 4 is a true and correct copy of the same.
16             Exhibit 5: Revised Fisheries Settlement Agreement, Skagit River Hydroelectric
17   Project, FERC No. 553 (Jan. 2011). A copy of this document is publicly available
18   (http://www.seattle.gov/light/skagit/relicensing/default.htm; go to Skagit Background
19   Documents folder, Fish & Aquatics subfolder, and Fish Resources subfolder, and click on
20   “Seattle City Light, 2011, Revised Fisheries Settlement Agreement”), is on file with FERC,
21   and Exhibit 5 is a true and correct copy of the same.
22             Exhibit 6: FERC’s Study Plan Determination for the Skagit River Hydroelectric
23   Project (July 16, 2021). A copy of this document is publicly available
24   (http://www.seattle.gov/light/skagit/relicensing/default.htm; go to Relicensing Documents
25

26   1
         The Federal Power Commission is the predecessor agency of FERC.

         REQUEST FOR JUDICIAL NOTICE - 3                                         K&L GATES LLP
                                                                           925 FOURTH AVENUE, SUITE 2900
         Case No. 2:21-cv-01014 (BJR)                                          SEATTLE, WA 98104-1158
                                                                              TELEPHONE: +1 206 623 7580
                                                                              FACSIMILE: +1 206 623 7022
             Case 2:21-cv-01014-BJR Document 12 Filed 08/05/21 Page 4 of 5




 1   folder, Licensing & Regulatory subfolder, and Study Plan Determination subfolder, and click
 2   on “7/16/2021 FERC Study Plan Determination for the Skagit River Hydroelectric Project”),
 3   is on file with FERC, and Exhibit 6 is a true and correct copy of the same.
 4

 5

 6
            DATED this 5th day of August, 2021.
 7

 8                                          K&L GATES LLP

 9                                          By:   s/ Elizabeth Thomas
                                                  Elizabeth Thomas, WSBA # 11544
10                                                Kari L. Vander Stoep, WSBA # 35923
11                                          925 Fourth Avenue, Suite 2900
                                            Seattle, WA 98104
12                                          Phone: (206) 623-7580
                                            Fax: (206) 623-7022
13                                                     E-mail: Liz.Thomas@klgates.com
                                                                 Kari.Vanderstoep@klgates.com
14                                          Attorneys for Respondents
15

16

17

18

19

20

21

22

23

24

25

26

      REQUEST FOR JUDICIAL NOTICE - 4                                          K&L GATES LLP
                                                                         925 FOURTH AVENUE, SUITE 2900
      Case No. 2:21-cv-01014 (BJR)                                           SEATTLE, WA 98104-1158
                                                                            TELEPHONE: +1 206 623 7580
                                                                            FACSIMILE: +1 206 623 7022
             Case 2:21-cv-01014-BJR Document 12 Filed 08/05/21 Page 5 of 5




 1

 2                                    CERTIFICATE OF SERVICE

 3          I certify that on August 5, 2021, I arranged for electronic filing of the foregoing
 4   document and its Exhibits 1 - 6 thereto with the Clerk of the Court using the CM/ECF system,
 5   which will send notification of such filing to the following:
            Jack W. Fiander
 6
            Towtnuk Law Offices Ltd.
 7          Sacred Ground Legal Services, Inc.
            5808A Summitview Avenue #93
 8          Yakima, WA 98908
            (509) 969-4436 or (509) 961-0096
 9          towtnuklaw@msn.com
10

11
            DATED this 5th day of August, 2021 at Seattle, Washington.
12

13                                                      By s/Dawnelle Patterson
                                                          Dawnelle Patterson, Practice Assistant
14                                                        Dawnelle.patterson@klgates.com
15

16

17

18

19

20

21

22

23

24

25

26

      REQUEST FOR JUDICIAL NOTICE - 5                                           K&L GATES LLP
                                                                          925 FOURTH AVENUE, SUITE 2900
      Case No. 2:21-cv-01014 (BJR)                                            SEATTLE, WA 98104-1158
                                                                             TELEPHONE: +1 206 623 7580
                                                                             FACSIMILE: +1 206 623 7022
